 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   WANDA COHILL,                                              Case No. 2:17-CV-02479-JCM-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   OCWEN LOAN SERVICE, LLC, DOES I
     through X, inclusive, and ROE Corporations
 8   XI through XX, inclusive,
 9                  Defendants.
10

11          Before the Court is the Motion to Place Scott Michael [sic] to Withdraw on Calendar for
12   Hearing (ECF No. 25) and the Stipulation and Order to Stay Discovery (ECF No. 26). Mr. Michael
13   failed to appear at the December 2, 2019 hearing set to consider his prior Motion to Withdraw and,
14   for that reason, his Motion was denied. The Stipulation to Stay Discovery is based on the now-
15   pending Motion to Withdraw and a pending Motion to Dismiss.
16          A request to stay discovery is far from automatic and only appropriate when there is no need
17   for further exploration of facts, and the issues before the Court in a motion are questions of law the
18   outcome of which are potentially dispositive. Tradebay, LLC v eBay, Inc., 278 F.R.D. 597, 602 (D.
19   Nev. 2011). Here, the parties provide no basis for a stay of discovery other than a pending motion
20   to dismiss, which is an insufficient basis, on its own, to grant such a stay.
21          Accordingly,
22           IT IS HEREBY ORDERED that the Motion to Place Scott Michael [sic] to Withdraw on
23   Calendar (ECF No. 25) is GRANTED.
24          IT IS FURTHER ORDERED that the Stipulation and Order to Stay Discovery (ECF No. 26)
25   is GRANTED in part and DENIED in part. Discovery shall be stayed for the period commencing
26   with the date of this Order through January 7, 2020, providing Plaintiff a fair opportunity to retain
27   new counsel before considering Defendant’s desire to stay discovery.
28
                                                       1
 1          IT IS FURTHER ORDERED that the Stipulation to Stay Discovery beyond January 7, 2020

 2   is DENIED without prejudice.

 3          IT IS FURTHER ORDERED that Scott Michael shall mail a copy of this Order to Plaintiff

 4   at her last known address within three business days of the date of this Order.

 5          DATED: December 17, 2019

 6

 7
                                                  ELAYNA J. YOUCHAH
 8                                                UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
